SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 BIOENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-4907818 (State of incorporationor organization) (I.R.S. Employer Identification No.) 3702 South Virginia Street G12 – 401 Reno, NV 89502 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange of which each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[X] Securities Act registration statement file number to which this form relates: 333-138074 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: Common stock, par value of (Title of class) Item 1.Description of Registrant’s Securities to be Registered. The description of securities contained in Registrant’s Registration Statement on Form SB-2 filed with the commission on October 19, 2006 (File No. 333-138074) is incorporated by reference into this registration statement. Item 2.Exhibits Exhibit Number Description 3.1* Our Articles of Incorporation dated May 8, 2006 3.2* Bylaws 4.1* Specimen ordinary share certificate 5.1* Opinion of Fraser & Company LLP regarding the legality of the securities being registered 23.1* Consent of Fraser and Company LLP 23.2* Consent of Dale Matheson Carr-Hilton LaBonte, Chartered Accountants 24.1* Power of Attorney (contained on the signature pages of this registration statement) 99.1* Form of Subscription Agreement between BioEnergy Inc. and each of the following persons: (omitted) *Previously filed on our Registration Statement Form SB-2 on October 19, 2006. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. DATE: May 13, 2008 Bioenergy, Inc. By:/s/ Min Ge Min Ge Title:President, CEO and Director
